Citation Nr: 0319604	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disability 
claimed as a result of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from September 1954 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a lung disability claimed as due to exposure 
to asbestos.

A Board hearing was held in July 1997 at the RO ("Travel 
Board" Hearing) before a veterans law judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  The VLJ 
who presided at the hearing is no longer at the Board.  In a 
March 2003 letter, the Board informed the appellant of this 
fact and inquired if he desired another hearing.  In his 
April 2003 response, the appellant requested another hearing.  
An April 2003 Board decision remanded the case to the RO so 
that another hearing could be scheduled.  In a May 2003 
letter, the RO informed the appellant that another Travel 
Board Hearing was scheduled for June 2, 2003.  In his May 
2003 response, the appellant withdrew his request for another 
hearing.


REMAND

In August 2000, this case was remanded by the Board in order 
to secure additional VA medical records.  Pursuant to the 
Board's instructions the RO contacted the veteran who in 
November 2000, reported that he had only been treated at the 
VA Medical Centers in Huntington and Beckley, West Virginia.  
In turn, the RO contacted those facilities and learned that 
there were no records of treatment available dating since 
March 1998.  

Notably, however, submitted with the veteran's May 2003 
letter withdrawing his hearing request was a statement 
averring that pertinent medical records may be secured from 
the VA Medical Center in Beckley.  While the veteran in June 
2003 submitted many records from VA Medical Center Beckley 
which are dated since February 2001, records between November 
2000 and February 2001 were not provided.  Accordingly, as 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires that, "efforts to 
obtain ... records (in the custody of VA) shall continue until 
they are obtained unless it is reasonably certain that the 
records do not exist or that further efforts to obtain them 
would be futile(,)" the Board finds that in the absence of 
additional efforts by VA to secure VA records dated between 
November 2000 and February 2001, further development is in 
order.

The Board takes this opportunity to note that a grant of 
service connection for a lung disorder due to in-service 
asbestos exposure requires, in pertinent part, not simply 
competent evidence of a current disability, but also 
competent evidence linking the claimed lung disorder to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Hence, the 
Board hereby notifies the appellant that it is his 
responsibility to proffer competent evidence linking any 
current lung disorder to service, to include due to asbestos 
exposure.

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
appellant's medical records from the VA 
Medical Center in Beckley, West Virginia, 
pertaining to any treatment for a lung 
disability provided between November 2000 
and February 2001.  Obtain the following 
types of records: Notes, Discharge 
Summaries, Consults, Lab Findings, and, 
Imaging (X-Ray, MRI, CT scan, etc.) 
procedures.  If the RO is unable to 
secure any records the veteran must be 
notified of that fact and offered an 
opportunity to secure the records on his 
own behalf. 

2.  Thereafter the RO must readjudicate 
the issue of entitlement to service 
connection for a lung disorder to include 
due to asbestos exposure, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with and 
that the appellant has been provided 
specific notice of what evidence he must 
submit and what evidence VA will secure 
in developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


